    Case 3:19-cv-01551-JM-LL Document 33 Filed 02/03/20 PageID.214 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Dena Griffith individually and on behalf
of all others similarly situated                           Civil Action No.    19-cv-01551-JM-LL

                                             Plaintiff,
                                      V.
Boll & Branch, LLC                                           JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant’s motion to dismiss for improper venue is Granted. The case is hereby closed.




Date:          2/3/20                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ S. Tweedle
                                                                                   S. Tweedle, Deputy
